Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 1 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 2 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 3 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 4 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 5 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 6 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 7 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 8 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                          Document     Page 9 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 10 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 11 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 12 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 13 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 14 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 15 of 16
Case 21-21925   Doc 1   Filed 05/04/21 Entered 05/04/21 15:31:07   Desc Main
                         Document     Page 16 of 16
